Title: To Alexander Hamilton from Thomas Willing, 24 December 1789
From: Willing, Thomas
To: Hamilton, Alexander


[Philadelphia] Dec 24th. 1789
Sir
I reced by the last post yours of the 17th. Inst with all its enclosures respecting the protest of the Treasury Drafts on Norfolk & this day they have been laid before the Directors. I thank you for the trouble you have taken in your free and full explanation of this disagreeable transaction. The mistake made in the Office considering the early State of the business, was a natural One, & I think with you that Mr Lindsey should have paid the drafts & coverd himself under the directions, to the Collector of Norfolk especially with the additional circumstance, that he could not doubt the Signatures of either The Treasurer or Cashier. Its plain that he had the Money and therefore the conclusion must be, either that he was overcautious, being young in his Office, or else, that he meant it as a reproof to the Treasury for their mistake. However, I think you have Stated the whole transaction to him in such Strong & pointed terms, that his feelings must be roused and he will be more Cautious in future. Your resolution of calling on him for an explanation before any formal complaint was made to the president, was certainly proper, and I hope he may give you such satisfaction as to render Such complaint quite unnecessary. I now Send you Mr Hunters Letter of the 1st. of October with both the Original returns from Norfolk & Portsmouth & thank you for the having so confidentially troubled them for our Inspection. The duplicate letter for Mr Lindsey has been Sent forward with Some of the drafts which have been Sold to Mr Taylor—but here too, perhaps Mr Lindsey may plead a misdirection, for you have not in these latter drafts, given the full description of him as Collector, which he takes when he Signs his Official returns, to which he adds—Collectors Office Norfolk & Portsmouth. The Treasurer has only directed his drafts to him as Collector of Norfolk you’l excuse me for mentioning this very trifeling Circumstance, it argues a Suspecion perhaps, which nothing could warrant, except Mr Lindsays past conduct—which certainly marks him as a man of nice puntillio.
I am Sir   Most respectfully   Yr Obdt Servt.
